DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Status of Rejections
All previous rejections are withdrawn.
New grounds of rejection are presented. 

Claim(s) 1, 3-8, 10, and 20-27 is/are pending for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-5, 7, 8, 10, 20-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayfield (US 4,039,400, referred to as 400) in view of Shimamune et al (US 6,103,299), Hayfield (US 4,422,917, referred to as 917), Hachiya et al (“Ruthenium Oxide Cathodes for Chlor-Alkali Electrolysis”, ECS Transactions, 16, 39, 2009, pages 31-39) and Nishiki et al (EP 0298055 A1).

Claim 1: 400 teaches an electrode comprising a substrate having at least one surface (see e.g. abstract of 400) that is titanium (see e.g. col 3, lines 39-41 of 400), at least one layer of TiOx on the at least one surface of the substrate (see e.g. abstract of 400), and an electro-catalyst layer on the second layer (see e.g. abstract of 400), an electro-catalytic layer comprising oxides of ruthenium comprising 100 molar % ruthenium oxide on the layer of TiOx (see e.g. col 2, lines 61-62 of 400), and wherein x is between 1 and 2 (titanium oxide or titanium dioxide, see e.g. col 3, lines 39-68 of 400). 

400 does not explicitly teach that the TiOx layer has a total thickness from 40 to 200 µm. 400 teaches that the electrodes can be used as electrodes in chlor-alkali cells (see e.g. col 1, lines 5-9 of 400) and applying the TiOx layer until a thickness with the desired loading is reached (see e.g. col 3, lines of 44-54 and col 6, lines 43-52 of 400). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the electrode of 400 to get the desired titanium oxide loading for the electrode dimensions. Furthermore, Shimamune teaches electrodes suitable for corrosive environments (see e.g. col 1, lines 9-17 of Shimamune) with titanium oxide layers having a thickness of 10-200 µm that prevents the formation 

400 does not explicitly teach that the TiOx layer has a porosity below 15%. 400 teaches the electrodes can be used as electrodes in chlor-alkali cells (see e.g. col 1, lines 5-9 of 400) and the porosities of the layer can be adjusted. For example, 400 teaches the TiOx layer can be dense and not porous (see e.g. col 8, lines 23-29 of 400). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the TiOx layer of 400 has a low porosity because 400 does not describe the TiOx layer as porous. 

Furthermore, 917 teaches the following about titanium oxides used in electrodes for chloride-based electrolysis in col 6, lines 51-54:
TiO2 ceramic made by conventional ceramic techniques usually has a residual porosity of a few per cent, but can be specifically manufactured, without too much loss of mechanical strength, with porosity of up to 20%.
It would have been obvious to a person having ordinary skill in the art at the time of filing that the second layer can have a porosity between 0 and 20% because 917 teaches that porosities up to 20% can be achieved for TiO2 used in electrodes for chloride-based electrolysis without losing mechanical strength. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to 

400 does not explicitly teach that the electro-catalytic layer additionally comprises 5 to 25 molar % oxides of cerium and 50 to 95 molar % oxides of ruthenium. Hachiya teaches that the addition of cerium oxide to a layer of ruthenium oxide (see e.g. abstract of Hachiya) in an electrode for chlor-alkali cells (see e.g. title of Hachiya) stabilizes the catalytic coatings (see e.g. page 33, paragraph starting with “Structure change” of Hachiya). Additionally, Nishiki teaches that 5-95% cerium oxide (see e.g. page 4, lines 4-7 of Nishiki) added to a ruthenium oxide layer (see e.g. 4, lines 2-7 of Nishiki) has reduced hydrogen overpotential and improved durability (see e.g. page 9, lines 49-53 of Nishiki). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 400 include 5-95% cerium oxide in the ruthenium oxide layer as taught in Hachiya and Nishiki because cerium oxide stabilizes ruthenium oxide coatings and improves the overpotential of the electrode. 5-95% cerium oxide would change the molar % of the ruthenium oxides to 95-5%. 

The limitation “the electrode is resilient to hydrogen diffusing to the electrode substrate during use thereof in an electrolytic process” is an intended function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does 

Claim 3: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches that the layer of TiOx comprises at least 100 molar % TiOx (see e.g. abstract of 400).

Claim 4: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches that the at least one layer of TiOx includes a first layer of TiOx and a second layer of TiOx (see e.g. abstract of 400) with the first layer of TiOx having a porosity lower than the second layer of TiOx (see e.g. col 8, lines 18-29 of 400).

Claim 5: 400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that the at least one layer of TiOx includes a first layer of TiOx and a second layer of TiOx, and a thickness of the first layer of TiOx is from 20 to 120 µm and a thickness of the second layer of TiOx is from 20 to 120 µm. 400 teaches applying each layer until a thickness with the desired loading is reached (see e.g. col 7, lines of 49-52 of 400) as well as having relatively different layer thicknesses depending on the desired layer properties (see e.g. col 8, lines 18-29 of 400). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the relative x layers of 400 to get the desired titanium oxide loading for the electrode dimensions.

Furthermore, Shimamune teaches electrodes suitable for corrosive environments (see e.g. col 1, lines 9-17 of Shimamune) with titanium oxide layers having a thickness of 10-200 µm that prevents the formation of through-holes, peeling, and large ohmic loses (see e.g. abstract and col 4, lines 29-39 of Shimamune). It would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the electrode layers of 400 to be between 10 and 200 µm to prevent the formation of through-holes, peeling, and large ohmic loses.

Claim 7: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches that x is between 1 and 2 (titanium oxide or titanium dioxide, see e.g. col 3, lines 39-68 of 400) which overlaps with the claimed range of 1.6 to 1.9. MPEP § 2144.05 I stats ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 8: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches that the electro-catalytic layer has a ruthenium content of 15 g/m2 (see e.g. col 3, lines 60-63 of 400). 

Claim 10: 400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that at least 95% of the ruthenium from the electro-catalytic layer penetrates the layer of x to no more than 30% of a total thickness of the layer of TiOx. 400 teaches that the ruthenium from the electro-catalytic layer penetrates the layer of TiOx (see e.g. col 8, lines 17-29 of 400) and all of the required structure for the TiOx layers (see rejection of claim 1 above). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that at least 95% of the ruthenium from the electro-catalytic layer penetrates the layer of TiOx to no more than 30% of a total thickness of the layer of TiOx because 400 in view of Shimamune, 917, Hachiya and Nishiki teaches the claimed porosity for the TiOx layer. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 400 in view of Shimamune, 917, Hachiya and Nishiki by adjusting the porosity of the TiOx layer to get the desired amount of ruthenium absorbed in the TiOx layer. 

Claim 20: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches that the at least one layer of TiOx includes a first layer of TiOx and a second layer of TiOx (see e.g. abstract of 400) 

400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that a thickness of the first layer is from 35 to 65 µm and a thickness of the second layer is from 35 to 100 µm. 400 teaches applying each layer until a thickness with the desired loading is reached (see e.g. col 7, lines of 49-52 of 400). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the TiOx layers of the electrode of 400 to get the desired titanium oxide loading for the electrode dimensions. 

Furthermore, Shimamune teaches electrodes suitable for corrosive environments (see e.g. col 1, lines 9-17 of Shimamune) with titanium oxide layers having a thickness of 10-200 µm that prevents the formation of through-holes, peeling, and large ohmic loses (see e.g. abstract and col 4, lines 29-39 of Shimamune). It would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the electrode of 400 to be between 10 and 200 µm to prevent the formation of through-holes, peeling, and large ohmic loses.

Claim 21: 400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that the porosity of the second layer is from 3 to 21%.

400 teaches the electrodes can be used as electrodes in chlor-alkali cells (see e.g. col 1, lines 5-9 of 400) and the porosities of the first and second layer can be adjusted. For example, 400 teaches that a thin first layer is applied to the substrate followed by a thicker second layer that is described as porous. Furthermore, 917 teaches the following about titanium oxides used in electrodes for chloride-based electrolysis in col 6, lines 51-54:
TiO2 ceramic made by conventional ceramic techniques usually has a residual porosity of a few per cent, but can be specifically manufactured, without too much loss of mechanical strength, with porosity of up to 20%.
It would have been obvious to a person having ordinary skill in the art at the time of filing that the second layer can have a porosity up to 20% because 917 teaches that 2 used in electrodes for chloride-based electrolysis without losing mechanical strength. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the porosity between 0 and 20% of 400 in view of 917 to get the desired amount of catalyst absorption in the second layer (see e.g. col 8, lines 22-23 of 400).

Claim 22: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches that x is between 1 and 2 (titanium oxide or titanium dioxide, see e.g. col 3, lines 39-68 of 400) which overlaps with the claimed range of 1.6 to 1.9. MPEP § 2144.05 I stats ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 23: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches 15 g/m2 ruthenium (see e.g. col 3, lines 60-63 of 400) and wherein the at least one layer of TiOx includes a first layer of TiOx and a second layer of TiOx (see e.g. abstract of 400)

400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that a thickness of the first layer is from 35 to 65 µm and a thickness of the second layer is from 35 to 100 µm. 400 teaches applying each layer until a thickness with the desired loading is reached (see e.g. col 7, lines of 49-52 of 400). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the x layers of the electrode of 400 to get the desired titanium oxide loading for the electrode dimensions.

Furthermore, Shimamune teaches electrodes suitable for corrosive environments (see e.g. col 1, lines 9-17 of Shimamune) with titanium oxide layers having a thickness of 10-200 µm that prevents the formation of through-holes, peeling, and large ohmic loses (see e.g. abstract and col 4, lines 29-39 of Shimamune). It would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the electrode of 400 to be between 10 and 200 µm to prevent the formation of through-holes, peeling, and large ohmic loses.

400 teaches the electrodes can be used as electrodes in chlor-alkali cells (see e.g. col 1, lines 5-9 of 400) and the porosities of the first and second layer can be adjusted. For example, 400 teaches that a thin first layer is applied to the substrate followed by a thicker second layer that is described as porous. Furthermore, 917 teaches the following about titanium oxides used in electrodes for chloride-based electrolysis in col 6, lines 51-54:
TiO2 ceramic made by conventional ceramic techniques usually has a residual porosity of a few per cent, but can be specifically manufactured, without too much loss of mechanical strength, with porosity of up to 20%.
It would have been obvious to a person having ordinary skill in the art at the time of filing that the second layer can have a porosity up to 20% because 917 teaches that porosities up to 20% can be achieved for TiO2 used in electrodes for chloride-based 

400 in view of Shimamune, 917, Hachiya and Nishiki teaches that x is between 1 and 2 (titanium oxide or titanium dioxide, see e.g. col 3, lines 39-68 of 400) which overlaps with the claimed range of 1.6 to 1.9. MPEP § 2144.05 I stats ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 24: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches the electro-catalytic layer consists of ruthenium oxide in an amount of from 5 to 95 molar % (see e.g. col 2, lines 61-62 of 400 and page 4, lines 2-7 of Nishiki), cerium oxide in an amount of from 95 to 5 molar % (see e.g. page 4, lines 2-7 of Nishiki) and titanium (see e.g. col 4, lines 1-10 of 400), which overlaps with claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”

Claim 25: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches the electro-catalytic layer comprises ruthenium oxide in an amount of from 5-95 molar % and 

Claim 27: 400 in view of Shimamune, 917, Hachiya and Nishiki teaches that the at least one layer of TiOx includes a first layer of TiOx and a second layer of TiOx  (see e.g. abstract of 400), wherein a porosity of the first layer is lower than a porosity of the second layer (see e.g. col 8, lines 18-29 of 400).

400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that the first and second layers have a total thickness of from 70 to 160 µm. 400 teaches applying each layer until a thickness with the desired loading is reached (see e.g. col 7, lines of 49-52 of 400). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to adjust the thickness of the TiOx layers of the electrode of 400 to get the desired titanium oxide loading for the electrode dimensions.

Furthermore, Shimamune teaches electrodes suitable for corrosive environments (see e.g. col 1, lines 9-17 of Shimamune) with titanium oxide layers having a thickness of 10-200 µm that prevents the formation of through-holes, peeling, and large ohmic loses (see e.g. abstract and col 4, lines 29-39 of Shimamune). It would have been obvious to 

400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that a porosity of the first layer is from 2 to 5%. 400 teaches the electrodes can be used as electrodes in chlor-alkali cells (see e.g. col 1, lines 5-9 of 400) and the porosities of the first and second layer can be adjusted. For example, 400 teaches that a thin first layer is applied to the substrate followed by a thicker second layer that is described as porous. The first layer is not described as porous (see e.g. col 8, lines 18-29 of 400). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that the first layer of 400 has low because 400 does not describe the first layer as porous but does describe the second layer as porous. 

Furthermore, 917 teaches the following about titanium oxides used in electrodes for chloride-based electrolysis in col 6, lines 51-54:
TiO2 ceramic made by conventional ceramic techniques usually has a residual porosity of a few per cent, but can be specifically manufactured, without too much loss of mechanical strength, with porosity of up to 20%.
It would have been obvious to a person having ordinary skill in the art at the time of filing that the first layer can have a porosity up to 20% because 917 teaches that porosities up to 20% can be achieved for TiO2 used in electrodes for chloride-based electrolysis without losing mechanical strength. Furthermore, it would have been .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 400 in view of Shimamune, 917, Hachiya and Nishiki as applied to claim 1 above, and in further view of Camara ("Electrochemical response of titanium and chromium mixed oxides on titanium substrates"), Journal of Electroanalytical Chemistry and Interfacial Electrochemistry, Volume 284, Issue 1, 10 May 1990, Pages 155-172).

Claim 6: 400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that at least one layer of TiOx comprises oxides of chromium. Camara teaches that the addition of chromium oxides to titanium oxide layers improves layer conduction and improves anodic reaction occurrences (see e.g. page 169, paragraphs 1-3 and page 170, paragraph 2 of Camara). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode electrode of 400 include the chromium oxide taught in Camara because Camara teaches that the addition of chromium oxides to titanium oxide layers improves layer conduction and improves anodic reaction occurrences.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 400 in view of Shimamune, 917, Hachiya and Nishiki as applied to claim 1 above, and in further view of Grotheer et al (US 3,755,103).

Claim 26: 400 in view of Shimamune, 917, Hachiya and Nishiki does not explicitly teach that the substrate is Commercially Pure Grade 1 Titanium. 400 in view of Shimamune, 917, Hachiya and Nishiki teaches the electrodes can be used as electrodes in chlor-alkali cells (see e.g. col 1, lines 5-9 of 400) and that the electrode substrate is titanium (see e.g. col 3, lines 39-41 of 400). Grotheer teaches that pure grade 1 titanium (“pure grade titanium”, see e.g. col 3, lines 1-13 of Grotheer) is a suitable electrode substrate for chlor-alkali cell (see e.g. abstract of Grotheer). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode 400 in view of Shimamune, 917, Hachiya and Nishiki so that the titanium substrate is Commercially Pure Grade 1 Titanium as taught in Grotheer because Grotheer teaches this is a suitable substrate material electrodes used in chlor-alkali cell. MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Response to Affidavit
The declaration under 37 CFR 1.132 filed on 01/29/2021 is sufficient to overcome the rejection of the claim(s) based upon Houda. However, the arguments regarding unexpected results were not found persuasive. New grounds of rejections are presented.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795